On motion of Mr. Edward Rutledge, and after hearing arguments on both sides ordered, that it be referred to the master to enquire and report what property, bound by the execution obtained by complainant Williman at law, against the estate of the said Edmund Petrie, has been made away with, between the time of the granting and the dissolution of the injunction, in this case; and that the bond given by Dr. James Clitherall do stand as a security for the payment of the value of such property, and the costs of suit in this court; and that on payment thereof in January next, the said bond be delivered up to said James Clitherall, to be cancelled.